Citation Nr: 1108238	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-10 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a cervical spine disability, to include ratings in excess of 10 percent for radiculopathy of the upper extremities.

2.  Entitlement to a compensable rating for multiple scars of the scalp and neck.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from September 1959 to September 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from February 2007 and December 2008 rating decisions. 

The issue of entitlement to a compensable rating for multiple scars of the scalp and neck scars is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that during the course of the Veteran's appeal his cervical spine disability has caused incapacitating episodes of intervertebral disc syndrome that have required prescribed bed rest; and ankylosis of the Veteran's cervical spine has not been diagnosed.

2.  The evidence does not show moderate incomplete paralysis of the median nerve in either upper extremity as a result of the Veteran's cervical spine disability.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 30 percent for a cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 4.124a, Diagnostic Code (DC) 5243 (2010).

2.  Criteria for a rating in excess of 10 percent for radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8520 (2010).

3.  Criteria for a rating in excess of 10 percent for radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
In August 2006, the Veteran's claim was received requesting an increase for his cervical spine disability.  At that time the Veteran was rated at 30 percent for his cervical spine disability under Diagnostic Code 5290 for severe limitation of motion.  It is noted that at the time the Veteran's claim was received, Diagnostic Code 5290 had been superseded by new spinal regulations (in 2002 and 2003) and was no longer in effect as the criteria for evaluating cervical spine disability.  However, the Veteran's 30 percent rating has been in effect for more than 20 years and is considered protected.

Spinal disabilities are currently rated under the General Rating Formula for Diseases and Injuries of the Spine.  Under this criteria, a 10 percent rating is assigned when forward flexion of the cervical spine is greater than 30 degrees, but not greater than 40 degrees; when the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; or when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

A 20 percent rating is assigned when forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; when the combined range of motion of the cervical spine is not greater than 170 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned when forward flexion of the cervical spine is 15 degrees or less, or when there is favorable ankylosis of the entire cervical spine.  

A 40 percent rating  may be assigned for unfavorable ankylosis of the entire cervical spine.  

Normal range of motion of the cervical spine is 0 to 45 degrees forward flexion, 0 to 45 degrees extension, 0 to 45 degrees right and left lateral flexion and 0 to 80 degrees left and right lateral rotation.  The normal combined range of motion of the cervical spine is 340 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion and left and right rotation.  

In addition to orthopedic considerations, the regulations also provide that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  

Under Diagnostic Code 8515, 10, 30 and 50 percent evaluations are assigned for mild, moderate and severe incomplete paralysis of the median nerve respectively, effecting the major extremity, and 10, 20 and 40 percent evaluations are assigned for mild, moderate and severe incomplete paralysis, respectively, effecting the minor upper extremity.

Here, no cervical ankylosis has been diagnosed at any of the Veteran's VA examinations or at any VA treatment sessions.  For example, at the VA examination in December 2006, the examiner specifically found no cervical spine ankylosis.  The Veteran has similarly not alleged any ankylosis.  As such, a 40 percent rating is not available based on ankylosis of the cervical spine.

Alternatively, intervertebral disc syndrome (IVDS) may be rated based on incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  A 40 percent rating is assigned when incapacitating episodes requiring bed rest having a total duration between four and six weeks or more.  A 60 percent rating is assigned when incapacitating episodes have a total duration of six weeks or more.  However, in this case, the Veteran has denied being prescribed any bed rest to treat his cervical spine disability during the course of his appeal.  For example, at his VA examination in December 2006, the Veteran specifically denied any incapacitating episodes over the previous twelve months.  As such, a rating is not warranted based on incapacitating episodes of intervertebral disc syndrome. 

The Veteran's cervical spine disability is currently rated at a protected 30 percent level.  The Veteran has also been assigned two separate ten percent ratings for radiculopathy of both upper extremities. 

In August 2006, the Veteran indicated that his cervical spine disability had worsened.  In an October 2006 statement, he reported having constant neck pain with very restrictive neck movement.  The Veteran asserted that his neck condition had gotten considerably worse over the past 20 years.

The Veteran was provided with a VA examination in December 2006 at which he reported pain in his back, neck and shoulders.  The Veteran denied any incapacitating episodes over the previous twelve months.  The examiner specifically found no cervical spine ankylosis.  With regard to range of motion testing, the Veteran demonstrated cervical flexion from 0-30 degrees with pain throughout, but repetitive motion did not decrease the range of motion.  The Veteran had extension from 0-30 degrees as well.  The Veteran had lateral flexion from 0-15 degrees bilaterally and lateral rotation from 0-45 degrees bilaterally.  The Veteran was diagnosed with degenerative disease of the cervical spine.  The Veteran reported that he was not working and had been let go two years earlier as his employer had over hired.

The Veteran underwent a second VA examination in October 2008 at which again there was no ankylosis found.  The Veteran had active flexion from 0-45 degrees with pain from 15-45 degrees.  It was noted that the Veteran was not working, but had retired because of age or duration of work.

In June 2010, the range of motion in the Veteran's cervical spine was measured again.  The Veteran demonstrated flexion of the cervical spine from 0-35 degrees with no objective evidence of pain on active motion.  Additionally, repetitive motion did not cause additional pain, and it did not further reduce the range of motion in the Veteran's cervical spine.  No cervical spasm, atrophy, weakness or guarding was noted.  There was cervical tenderness.  The Veteran's reflexes were normal in his upper extremities.  Sensory findings were normal for vibration, pinprick, and light touch in both upper extremities.  The Veteran also demonstrated a normal motor examination demonstrating active movement in his upper extremities against full resistance.

As noted, the Veteran has consistently demonstrated range of motion in his cervical spine which exceeds the 15 degrees of flexion that is required for a 30 percent rating based on limitation of motion.  

In December 2006, the Veteran demonstrated cervical flexion from 0-30 degrees with pain throughout, but repetitive motion did not decrease the range of motion.  In October 2008 he had active flexion from 0-45 degrees with pain from 15-45 degrees.  In June 2010, the Veteran demonstrated flexion of his cervical spine from 0-35 degrees with no objective evidence of pain on active motion.  Additionally, repetitive motion did not cause additional pain, and it did not further reduce the range of motion in the Veteran's cervical spine.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  In this case, there was pain at 15 degrees of flexion in 2006, but at the most recent VA examination, the Veteran not only had flexion to well beyond 15 degrees with no objective evidence of pain on active motion, but it was specifically noted that repetitive motion did not cause additional pain, and it did not further reduce the range of motion in the Veteran's cervical spine.  

As such, the evidence certainly does not show that a rating in excess of 30 percent is warranted for limitation of motion under the current criteria.

The Board has also considered whether a rating in excess of 10 percent could be awarded for radiculopathy in either upper extremity.  However, having reviewed the medical evidence of record, the Board concludes that such an increase is not warranted.

As noted above, a rating in excess of the 10 percent the Veteran is receiving for radiculopathy in each upper extremity requires a showing of moderate incomplete paralysis.

Here, at his most recent VA examination in 2010, the Veteran's reflexes were normal in his upper extremities.  Sensory findings were normal for vibration, pinprick, and light touch in both upper extremities.  The Veteran also had a normal motor examination, demonstrating active movement in his upper extremities against full resistance.  As such, there was no showing of any neurologic deficit, much less a showing of moderate incomplete paralysis.

Earlier examination reports and treatment records were closely reviewed but they too fail to show moderate incomplete paralysis of the sciatic nerve in either upper extremity.

As such, a rating in excess of 10 percent for radiculopathy of either upper extremity is denied.

Accordingly, the criteria for a higher schedular rating have not been met.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's cervical spine disability that would render the schedular criteria inadequate.  The Veteran's main symptoms are pain and limitation of motion which are contemplated in the rating assigned.  As such, an extraschedular rating is not warranted. 
 
Therefore, the Veteran's claim for an increased rating is not warranted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in September 2006 and April 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above, as well as informing him how disability ratings and effective dates are formulated.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment for his cervical spine disability.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service connected disabilities.  

 VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 30 percent for a cervical spine disability is denied.

A rating in excess of 10 percent for radiculopathy of the right upper extremity is denied.

A rating in excess of 10 percent for radiculopathy of the left upper extremity is denied.

REMAND

In this case, the Veteran is service connected for scars of the head, face and neck that resulted from a motor vehicle accident in 1962 during service.  

The Veteran essentially argues, such as in his notice of disagreement, that the multiple cuts that left scars within the hair on top of his head had worsened with the passing of time.  

The Veteran has undergone several VA examinations of his service connected scars, but unfortunately several questions have arisen from the review of those examination reports, and another examination is therefore necessary to accurately evaluate the Veteran's claim. 

Specifically, during the course of the Veteran's appeal, he was examined in October 2008, June 2010, and August 2010.  However, it is unclear from reading the examination reports, as well as the Veteran's comments, how many scars are actually present on the Veteran's head, face, and neck that are the result of his motor vehicle accident in service.  

In the report from the October 2008 examination, the examiner stated that the Veteran had multiple scars on his neck and scalp, but only described measurements for the scar on the Veteran's right neck.  In June 2010, the examiner only describes a single scar.  However, in August 2010, the examiner describes two scars that appear to be separate; one on the right anterior neck and the other behind the right ear.  

Historically, at a VA examination in 1972, it was noted that the Veteran had laceration of the neck behind the right ear that had healed with no disfigurement, and a laceration of the scalp had healed without residuals.  It is unclear whether the examiner in 1972 described the same scars as the examiner in August 2010. 

There is also some disagreement as to whether the Veteran's scar(s) are elevated.  In October 2008, it was indicated that the Veteran's scar was neither elevated nor depressed.  Conversely, in August 2010, the examiner stated that there was very slight elevation of the right neck scar, but it is unclear whether this should be considered "elevation on palpation" for the purpose of rating the Veteran's scar, particularly in light of the earlier finding of no elevation.

It is also noted at the August 2010 examination that the Veteran reported that he had mild to moderate aching, tender discomfort to the scar areas that occurred approximately 15 days per month and lasted between ten minutes and three hours.  However, the examiner found no tenderness in either scar, nor offered any explanation to account for this complaint.  As such, it is unclear whether the Veteran's service connected scarring should be considered painful. 

Given these questions, another examination is necessary to ensure that the Veteran's service connected scarring of the head, face and neck is appropriately rated.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of the scar(s) on his head, face and neck.  The examiner should be provided with the Veteran's claims file and a complete rationale should be provided for any opinion expressed.  

The examiner should specifically identify any scars located on the Veteran's head, face and neck, and should clarify which scars are the result of the Veteran's motor vehicle accident in 1962 for which his scarring is service connected.  For each service connected scar that is identified, the examiner should:

a)  provide measurements in width (at the widest part) and length;

b) determine whether the surface contour is elevated or depressed on palpation; in doing so, the examiner should indicate whether the finding of "slight elevation" at the August 2010 examination should be construed as "elevation on palpation";

c) determine whether the scar is adherent to underlying tissue; 

d) determine whether the scar is unstable, with frequent loss of covering of skin over the scar; addressing the Veteran's complaints of weeping; 

e) determine whether the scar is painful on examination; in doing so, the examiner should address the Veteran's complaints that his scar aches approximately 15 days per month, and the medical bases for such complaints; and 

f)  determine whether the scar causes any limitation of function.

2.  When the development requested has been completed, the claim should be readjudicated.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


